Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: A wire to board connector connected to a circuit board as being recited in the independent claim 1 of the instant application. Qiao et al. seem to be the closest prior art of record that disclose a similar wire to board connector connected to a circuit board. However, Qiao et al. lacks to disclose or suggest at least the limitations of a plurality of sheet insulating bodies disposed in the accommodating groove in parallel along a first direction, a plurality of terminal groups and a plurality of cables correspondingly connected to the plurality of terminal groups being disposed in each of the sheet insulating bodies, the plurality of terminal groups being disposed along a second direction perpendicular to the first direction; and a plurality of first covers and a plurality of second covers, the plurality of first covers corresponding to the plurality of second covers respectively, each of the first covers and the corresponding second cover thereto covering two opposite sides of the sheet insulating body corresponding to the first cover and the second cover in the first direction; wherein the plurality of terminal groups and the plurality of cables of each of the sheet insulating bodies and the plurality of terminal groups and the plurality of cables of the adjacent sheet insulating bodies are alternately arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831